GIERKE, Judge
(dissenting):
In this case the victim testified on direct examination that she awakened to find appellant having intercourse with her. She pushed him away, went to the bathroom, and then “confronted him with what he had done.” According to the victim, appellant responded, “I'm sorry, I thought you were awake.” When the victim was asked if she thought appellant was a threat, she responded, “I was scared by what had happened, and nervous he had given up so easy, because it didn’t make sense to me, but I didn’t feel in any danger, sir.”
*265In my view the victim’s testimony was sufficient to raise an issue whether appellant mistakenly thought that the victim was awake and consenting to his sexual advances, thereby requiring an instruction on the affirmative defense of mistake of fact. The military judge has an affirmative duty sua sponte to instruct on affirmative defenses raised by the evidence. An instruction on an affirmative defense is not waived by a mere failure to request it. United States v. Taylor, 26 MJ 127, 129 (CMA 1988). I disagree with Judge Cox’s implication (35 MJ at 264 n. 5) that it is up to the defense to raise an affirmative defense. We have held that “the defense theory” of the case “is not dispositive in determining what affirmative defenses have been reasonably raised by the evidence.” Id. at 131; United States v. Steinruck, 11 MJ 322, 324 (CMA 1981).
I also agree with Judge Wiss that the principal opinion’s conclusion in this case invades the prerogative of the court members to decide, under proper instructions, what the truth is.
Accordingly, I dissent.